ROSS, Circuit Judge
(dissenting). I am unable to agree to the judgment in this case. As I read the bills of lading under which the cotton was shipped, they were several, and not joint, contracts. The whole frame of the instruments in my opinion shows this to be true; but, as if to make assurance doubly sure, the respective carriers by their agent expressly recited .in the bills of lading agreed to and accepted by the shipper that they were “severally, and not jointly,” executed. And all of their stipulations were expressly made binding upon the shipper, among which were the provisions of the twelfth subdivision of the first of the two parts into which the instruments were divided, which reads:
“12. This contract is executed and accomplished and all liability terminates on the delivery of the said property to the steamship, her master, agent, or servants, or to the steamship company, or on the steamship pier at the said port, and the inland freight charges shall be a first lien, due and payable by the steamship company.”
Upon such delivery the railroad companies became entitled to the inland freight, and for its payment the steamship company became liable by virtue of its express contract contained in the clause just quoted, and for which the shipper was manifestly liable in the event the steamship company did not pay, for the debt was the debt of the shipper. But the steamship company did pay the inland freight, and that, of course, ended the shipper's liability therefor, and gave the steamship company the right of recovery against tire shipper for such advance, to which right the appellee insurance company is justly entitled to be subrogated.
“The general doctrine,” said the Supreme Court in Myrick v. Michigan Central R. R. Co., 107 U. S. 102, 107, 1 Sup. Ct. 425, 429 (27 L. Ed. 325), “as to transportation by connecting, lines, approved by this court, and also by a majority of the state courts, amounts to this: That each road, confining itself to its common-law liability, is only bound, in the absence of a special contract, to safely carry over its own route and safely to deliver to the next connecting carrier, but that any one of the companies may agree that over the whole route its liability shall extend. In the absence of a special agreement to that effect, such liability will not attach, and the agreement will not be inferred from doubtful expressions or loose language, but only from clear and satisfactory evidence.” As will be seen from the provisions of the bill,s of lading in the present case, so far from there being anything to indicate any obligation or liability on the part of the railroad companies for any part of the water transportation involved, it was expressly stipulated that their obligation ended with the delivery of the property to the steamship company.
Nor do I see, in view of the express stipulations of the bills of lading, to which reference has been made, that the fact that a through freight rate was therein fixed is of any importance. It was of no in-*35ferest to the shipper what portion of such rate was to go to the inland transportation companies and what portion to the steamship company. In a case somewhat similar to the present, Cincinnati, N. O. & T. P. Ry. Co. v. N. K. Fairbanks & Co., 90 Fed. 467, 470, 33 C. C. A. 611, 615, Judge (now Mr. Justice) Lurton said:
“In this day of advanced methods in the carriage of goods, very little significance can be attached to the mere giving of a through rate for a shipment necessarily passing over the line of more than one carrier. The presumption is rather that it undertook to contract for itself and the connecting carrier, severally and not jointly.”
In the present case there is no need to rely upon any such presumption, for the agreement between the shipper, the inland carriers, and the steamship company was clearly expressed.
In my opinion the judgment should be affirmed.